DETAILED ACTION
RE: Gonzalez Sarmiento et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 6/17/2022 is acknowledged. New claims 19-21 have been added. Claims 14 and 16-21 are pending. Claims 1-13 and 15 are canceled. Claims 14 and 16-18 have been amended.
3.	Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Invention I (claims 14 and 16-20, drawn to a pharmaceutical composition, classified in C07K16/30) and Invention II (claim 21, drawn to a method of treating cancer using the pharmaceutical composition, classified in A61K39/395) are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). In the instant case, cancer can be treated with surgery or radiotherapy. Searching the inventions of Inventions I and II together would impose serious search burden. Inventions I and II have separate status in the art as shown by their different classifications. Moreover, in the instant case, the search for the composition of Invention I and the method of treating cancer of Invention II are not coextensive. The search for Invention II requires a text search for the method step, which is not required for Invention I. Prior art which teaches the composition of Invention I would not necessarily be applicable to the method of using the composition to treat cancer. Moreover, even if the product was known, the method of treating cancer which uses the product may be novel and unobvious in view of the preamble or active steps.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
4.	Claims 14 and 16-20 are under examination.

Objections and Rejections Withdrawn
5.	All of the objections and rejections in the office action mailed on 3/18/2022 except the 103 rejection maintained below are withdrawn in view of applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 14, 16-18 and new claims 19-20 remain/are rejected under 35 U.S.C. 103 as being unpatentable over ES2530141 (Gallar Ruiz et al., pub. date: 2/26/2015, IDS filed on 2/4/2020, English translation is attached previously), in view of Takagi-Niidome et al (Biochemistry, 2013, 52: 61-69, IDS filed on 2/4/2020) and Hayashi et al. (Oncogene, 2012, 31:787-798).
	The response states that the present independent claim 14 is directed to a pharmaceutical composition for treating cancer that includes a polyclonal antibody or fragment thereof that specifically binds to SEQ ID NO: 1, at least one anti-tumor agent, and a pharmaceutically acceptable carrier and/or excipient. The anti-tumor agent is further defined to be one or more of microtubule stabilizing agents, kinase inhibitors, specific antibodies for receptors with kinase activity, inhibitors of the mTOR route, Apo2LlTrail, anti-angiogenic agents, antineoplastic vaccines, antibiotic cytotoxic agents, alkylating agents, hormonal antineoplastic agents, gonadal hormones, antimetabolites, anabolic agents, antineoplastic agents, topoisomerase inhibitors, epigenetic agents, and autophagy modulating agents. This specific combination of polyclonal antibody and anti-tumor agent is not taught or suggested by the combination of 7 Application No.: 16/636,416Attorney Docket No.: 09600007USResponse to Office Action of March 18, 2022ES2530141,Takagi-Nidome, and Hayashi.
Applicant’s arguments have been carefully considered but are not persuasive. The term “the anti-tumor agent” in claim 14 is interpreted as an antineoplastic agent. ES2530141 discloses an antibody that binds specifically to a peptide consisting of SEQ ID NO:20 (see claim 6 of the translation), wherein the antibody is monoclonal or polyclonal (page 14, para 3), or an antigen binding fragment thereof (see page 11 of the translation). The amino acid sequence of SEQ ID NO:20 is 100% identical to instant SEQ ID NO:1 (see sequence alignment Exhibit A attached to the previous office action). ES2530141 discloses that when at least one specific antibody against said peptide (SEQ ID NO:20) is bound to it in the secretase enzyme complex, said interaction exerts a steric hindrance that prevents the entry of the APP (amyloid precursor protein) substrate into the channel of the presenilin, thus causing a reduction in the A42/A40 ratio (page 11, para 1). ES2530141 teaches a pharmaceutical composition comprising the antibody, other medicament or another active ingredient and a pharmaceutically acceptable carrier (page 12 and 13).
ES2530141 does not teach combine the antibody with an antineoplastic agent.
Takagi-Niidome discloses that inhibition of [Symbol font/0x67]-secretase activity by a monoclonal antibody 9D11 which binds to the extracellular hydrophilic loop of Presenilin 1 (PS1) significantly reduced the viability of lung cancer cells in vitro (page 63, last paragraph, Fig. 3). Takagi-Niidome discloses that the juxtamembrane region of TMD1 (transmembrane domain 1) of PS1 is a novel molecular target for the mechanism-based inhibition of [Symbol font/0x67]-secretase and the development of the anticancer drug (abstract). Takagi-Niidome discloses that γ-secretase is comprised of at least four transmembrane proteins: nicastrin, anterior pharynx defective-1 (Aph-1), presenilin enhancer-2 (Pen-2), and PS1, the latter representing the catalytic subunit (page 61, column 1).
Hayashi et al. discloses that neutralization of the [Symbol font/0x67]-secretase activity by monoclonal antibody A5226A that binds to extracellular domain of nicastrin inhibited the proliferation of lung cancer cells (abstract). Hayashi et al. discloses that [Symbol font/0x67]-secretase is a multimeric membrane-embedded protease comprised of presenilin, nicastrin and anterior defective 1 and PEN-2 (abstract). The monoclonal antibody A5226A is an anti-neoplastic agent.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a composition comprising an anti-PS1 antibody such as the polyclonal antibody that bind SEQ ID NO:20 (instant SEQ ID NO:1) and an antibody that bind to nicastrin such as A226A (an anti-neoplastic agent) in view of ES2530141, Takagi-Niidome and Hayashi. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because ES2530141 discloses that when at least one specific antibody against said peptide (SEQ ID NO:20) is bound to it in the secretase enzyme complex, said interaction exerts a steric hindrance that prevents the entry of the APP (amyloid precursor protein) substrate into the channel of the presenilin, thus causing a reduction in the A42/A40 ratio (page 11, para 1), Takagi-Niidome discloses that the juxtamembrane region (i.e. residues 101-139 of PS1, which comprises instant SEQ ID NO:1) of TMD1 (transmembrane domain 1) of PS1 is a novel molecular target for the mechanism-based inhibition of [Symbol font/0x67]-secretase and the development of the anticancer drug (abstract), and inhibition of [Symbol font/0x67]-secretase activity by a monoclonal antibody 9D11 which binds to the extracellular hydrophilic loop of Presenilin 1 (PS1) significantly reduced the viability of lung cancer cells in vitro (page 63, last paragraph, Fig. 3), and Hayashi et al. discloses that neutralization of the [Symbol font/0x67]-secretase activity by monoclonal antibody A5226A that binds to extracellular domain of nicastrin inhibited the proliferation of lung cancer cells (abstract), and both presenilin 1 and nicastrin are subunits of [Symbol font/0x67] secretase. 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960).
The limitation “for treating cancer” is intended use.
The intended use of a product does not impart novelty to a prior art disclosed product.  The MPEP (2112) states “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 262 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1997).
If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See also MPEP § 2112 - MPEP § 2112.02.
In the instant case, the polyclonal antibody of ES2530141 binds to instant SEQ ID NO:1 (i.e.  is identical to instantly claimed polyclonal antibody) as such is capable of treating cancer. Hayashi et al. discloses that neutralization of the [Symbol font/0x67]-secretase activity by monoclonal antibody A5226A that binds to extracellular domain of nicastrin inhibited the proliferation of lung cancer cells (abstract).
Regarding new claim 19, ES2530141 teaches that the polyclonal antibodies against SEQ ID NO:20 was obtained by immunizing two hens with a peptide consisting of SEQ ID NO:20 covalently linked to BC (“Blue Carrier Immunogenic 25 Protein”) (see page 14 of the English translation). 

New Grounds of Objection and Rejection 
Claim Objections
8.	Claims 14 and 16-20 are objected to because of the following informalities: 
Claim 14 recites the term “Apo2L1Trail”. It is known in the art that Apo2L and Trail refer to the same protein. It is unclear if the term refers to Apo2L (Trail), Apo2L1 (Trail) or a different protein.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the subject" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 depends on claim 1. Claim 1 does not mention a subject.	

Conclusion
11.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HONG SANG/Primary Examiner, Art Unit 1643